IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


REBECCA L. HENN,                           : No. 164 MAL 2022
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
DAVID J. CELENTO,                          :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.